DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2022 has been entered.
Applicants' arguments, filed 09/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zal et al., (US 2010/0278887), as evidenced by Scapoli et al., (Dental Research Journal, 2012).
	Zal et al. teaches “use of a hemoglobin for the preparation of dressings and to the resulting dressings” (p. 1, para. [0001]); and “[i]n one preferred embodiment, the invention, the invention relates to the use of a hemoglobin immobilized in a matrix, as defined above, for the preparation of a dressing intended for the external treatment . . . of periodontal diseases . . .” (clm. 4-5) (p. 2, para. [0050]).
	Zal et al. further teaches, “the use of a hemoglobin immobilized in a matrix, according to the invention, makes it possible to exert a bactericidal effect on Gram-anaerobic bacteria” (clm. 3) (p. 4, para. [0094]), wherein “it is anaerobic bacteria, which are the most pathogenic, that are responsible for the pathological condition” of periodontal disease (Id. para. [0095]).  Zal et al. identifies “Porphyromanas gingivalis” (clm. 15) as anaerobic bacteria responsible for periodontal diseases (Table 1 at p. 4).  
Additionally, Scapoli et al. identifies three bacterial species that constitute a “red complex group”, i.e. “Porphyromonas gingivalis, Tannerela forsythia, and Treponema denticola”, which “are considered the main pathogens involved in periodontitis” (Abstract).  Scapoli et al. further teaches, “Both P. gingivalis and T. denticola occur concomitantly with the clinical signs of periodontal destruction.  They appear closely ‘linked’ topologically in the developing biofilm, shown an in vitro ability to produce a number of outer membrane-associated proteinases, and are considered the first pathogens involved in the clinical destruction of periodontal tissues. Moreover, both of them and T. forsythia show a higher prevalence in disease than in health, suggesting that these bacterial are associated with the local development of periodontitis” (S203, left col. 3rd paragraph).
Given the association of T. denticola to periodontal disease (red complex group) the artisan would have expected the patient population of Zal et al., i.e. patients with periodontal disease, to also have been infected by T. denticola.
	The type of hemoglobin used for the dressings of Zal et al. include “extracellular hemoglobin from an invertebrate animal, chosen from the phylum Annelida, and is in particular an extracellular hemoglobin belonging to marine worms such as Arenicola marina” (marine invertebrate animal), as per claims 2, 10-13 (p. 3, para. [0072]). Phylum Annelida includes “three classes: the polychaetes (such as Arenicola marina), the oligochaetes (such as the earthworm Lubricus terrestris) and the achaetes (such as leeches). Note: Lubricus terrestris is part of the Lumbricadae family.
	The compositions of Zal et al. are taught to exist as a gel, as per claim 14, insofar as Zal et al. teaches, “the invention relates to the use of a hemoglobin immobilized in a matrix . . . which allows the creation of an oxygen gradient through the gel” (p. 3, para. [0088]). 
	The compositions are also taught to exist “in aqueous form . . . in a physiologically compatible buffer” (p. 5, para. [0129]).  The prior art teaches a specific embodiment comprising hepes buffer (salts present) at a pH of 7.35 (p. 9, para. [0213]), as per claim 16.
	The prior art is anticipatory insofar as it teaches administering a bactericidal agent, i.e. hemoglobin (oxygen transporter) of marine invertebrate animal to patients infected by Gram-negative bacteria, i.e. patients with periodontal disease.
	In the alternative, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer a bactericidal agent, i.e. hemoglobin (oxygen transporter) of marine invertebrate animal to patients infected by Gram-negative bacteria, i.e. patients with periodontal disease insofar as the prior art teaches same.
Response to Arguments
Applicant argues that “Zal et al. is totally silent regarding T. denticola” and “HbAm . . . presents a specific bactericide activity against at least T. denticola.”
However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
T. denticola is known to be responsible for periodontal disease, as evidenced by Scapoli et al.  Applicant admits as much in the instant specification stating, “T. denticola, like P. gingivalais, is bacterium belonging to the ‘red complex’ and is therefore responsible for periodontitis” (p. 2, lines 3-5).  Accordingly, T. denticola would have been present in the patient population of Zal et al.
Further, it is well settled, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612